Citation Nr: 1531697	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), based on service connection for the Veteran's cause of death.

WITNESSES AT HEARING ON APPEAL

The Appellant and A.T.

REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1954 to October 1955.  He died in November 2002.  The appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied the appellant's claim for DIC, based on service-connection for the cause of the Veteran's death.  The Board notes that the RO subsequently granted the appellant entitlement to DIC based upon negligent VA treatment.  

When this case was previously before the Board in February 2015, the cause of death issue was remanded to afford the appellant a Board hearing.  In June 2015, the appellant and a friend of the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran died in November 2002 as a result of cardiopulmonary arrest, as well as an anastomotic leak that was caused by surgical negligence in leaving a liver laceration unrevised.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's cardiopulmonary arrest and anastomotic leak were not etiologically related to his active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. 
§ 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided all required VCAA notice in a June 2008 letter, prior to the July 2009 rating decision on appeal.  This notice informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  
  
The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  The Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement to service connection for the cause of the Veteran's death.  As discussed below, there is no competent evidence of record indicating that the Veteran's cardiopulmonary arrest or anastomotic leak was related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence of record shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in November 2002.  During his lifetime, he was not service-connected for any disability.  The death certificate shows that his death was due to cardiopulmonary arrest resulting from chronic obstructive pulmonary disease (COPD).  However, in a March 2014 VA medical opinion, the physician determined this conclusion was erroneous.  Specifically, the physician indicated the November 2002 autopsy that was performed at the Atlanta VAMC revealed the Veteran's death resulted from an abscess caused by surgical negligence in leaving a liver laceration unresected, with resulting anastomotic leak.  

The Veteran's service treatment records (STRs) do not show any evidence of either cardiopulmonary disability, liver injury or septic infection.  The evidence clearly establishes the Veteran's death resulted from a lacerated liver, which occurred either in the course of his October 2002 pyloroplasty and vagotomy surgery at the Atlanta VA Medical Center (VAMC) or during his subsequent November 2002 revision surgery.  In either event, the RO has determined the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in furnishing surgical treatment.  Therefore, the appellant has been awarded DIC benefits on that basis.  

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  While the appellant is entitled to DIC benefits, there is no evidence to establish the Veteran's death was principally or contributorily caused by a disability that originated during the Veteran's period of active duty was otherwise connected to his active service.  There is simply no medical evidence showing a causal connection between the Veteran's death and his active service.

With respect to whether the appellant's own statements can establish that the Veteran's death was caused by any event or disability incurred in service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence, the Board has carefully considered the appellant's own lay statements.  However, the Board notes that during her June 2015 video conference hearing, the appellant maintained the Veteran's death occurred because the VAMC "sliced his liver accidentally."  At no time during her hearing did the appellant indicate her husband's death resulted from his active service.  The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the above decision, the Board does extend its sincerest condolences to the appellant for her loss, and its highest appreciation to the late Veteran for his honorable service.  


ORDER

Entitlement to dependency and indemnity compensation based on service connection for the Veteran's cause of death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


